Citation Nr: 1414665	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder.  


REPRESENTATION

Veteran represented by:  John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to January 1969.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a psychiatric disorder.  In June 2011 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In August 2011, the Board remanded the case to the RO for further development. 

A December 2012 Board decision denied the Veteran service connection for a psychiatric disability, to include a mood disorder, major depression, and generalized anxiety disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in September 2013, the Court set aside the Board's decision and remanded the case to the Board for readjudication consistent with the Court's decision. 

The issue of secondary service connection for alcohol abuse has been raised by the record but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its Memorandum Decision in September 2013, the Court noted the Veteran's contention that his long-term alcohol use was a symptom of his psychiatric disability, and found the Board had failed to address this issue.  (It was acknowledged that the Board had observed the Veteran's history of alcohol abuse dating back to service and had remanded to the RO the issue of secondary service connection for alcohol abuse.)  The Court stated that the VA examinations in November 2009 and November 2010, upon which the Board had relied, noted the history of alcohol abuse but did not provide insight into whether the alcohol abuse was a symptom of the Veteran's psychiatric disability.  In view of this, the claim needs further development, namely a medical examination and opinion.  

The Court also acknowledged the Veteran's claim that the Board failed to obtain pertinent private medical records in support of his claim, and the Board's assertion that the records were not obtained because the Veteran did not return the requisite medical releases to obtain them.  The Court stated that the Veteran is now free to submit the authorization and consent forms, while the appeal remains pending.  As the Veteran apparently considers the records in question pertinent (perhaps critical) to his claim, development for the records on remand is necessary. 

[The Board observes that while governing law prohibits the payment of compensation for disability due to alcohol abuse (i.e., primary alcohol abuse), compensation is not prohibited for disability due to alcohol abuse that is a manifestation of/secondary to a disability that has been service connected and is not due to alcohol or drug abuse. ]

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran (asking him to complete) authorization/consent forms for the private medical records the Court noted had been obtained because (as the Board found) he had not provided authorizations, and determined he should have opportunity to submit them.  These would include records of treatment he received from:  a doctor or psychologist in 1973 or around the time of his mother's death; a counselor on his college campus following his mother's death; Cyril McGinnis, Ph.D., in 1980 or 1981 for symptoms of anxiety/depression (or his records administrator if he is deceased, as appears to be the case); an unnamed health provider in 2000; Mary Rizzuto, LCSW, in 2004 following the loss of his job; and complete clinical records of all evaluation and treatment by Walter Florek, Ph.D., from 2009 to the present.  The RO should secure complete clinical records from all providers identified.  If any of these records are not received, the Veteran should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  After completion of the foregoing development, arrange for a VA psychiatric examination of the Veteran to secure an addendum (to the reports of the November 2009 and November 2010 VA examinations) opinion regarding the nature and likely etiology of his current psychiatric disability (in light of the complete and accurate historical record).  The Veteran's entire record (to include this remand) must be reviewed by the examiner; in particular, the examiner should note the explanation of governing law/caselaw above.  .  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 % or higher probability) that any currently diagnosed psychiatric disability had onset during the Veteran's period of service from March 1968 to January 1969, as evidenced by his alcohol abuse therein.  Stated another way, is it at least as likely as not (a 50 % or higher probability) that the Veteran's heavy drinking of alcohol during service was a manifestation of an underlying psychiatric disability which is currently diagnosed, as the Veteran claims? 

The examiner is asked to reconcile any medical opinion provided concerning the diagnosis and onset of the Veteran's current psychiatric disability any differing opinion offered by the previous VA examiners (in 2009 and 2010) and by the Veteran's private psychologist Walter Florek in evaluation reports of April 2010 and March 2012.    

A complete rationale for all opinions expressed should be provided.

3.  After the above development is completed, readjudicate the claim (considering applicability of 38 C.F.R. § 3.158(a) if the Veteran declines to provide authorization for VA to secure records of any private evaluation or treatment he has identified as pertinent).  If the benefit sought remains denied, furnish the Veteran and his agent an appropriate supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

